Per Curiam.
Upon a former appeal in this ease a new trial was granted. Itasca Cedar & Tie Co. v. McKinley, 124 Minn. 183, 144 N. W. 768. After the case had been remanded, plaintiff made an application to file an amended and supplemental complaint. This application was denied by the trial court, and plaintiff appealed from the order denying it. It is well settled that such an order, made before judgment, is not appealable. Hanley v. Board of Co. Commrs. of Cass County, 87 Minn. 209, 91 N. W. 756; Stromme v. Rieck, 110 Minn. 472, 125 N. W. 1021.
It follows that the appeal must be dismissed. So ordered.